RUIZ-NAZARIO, Chief Judge.
This action is now before the Court on a Petition filed by Gilberto Rios, Carmelo Melendez, Armindo Velez and Demetrio Ramos, for the Review of the Referee’s order of October 17th 1961 which denied said claimants request for the reconsideration of the previous order of the Referee which had disallowed their claim No. 621.
Upon due consideration of the record on review and the arguments of counsel and cases cited at the hearing held on December 1, 1961, I am duly advised in the premises.
The Referee based his aforesaid order, under review herein, on the July 14,1960 amendment to Sec. 39, sub. c of the Bankruptcy Act (Title 11 U.S.C.A. § 67, sub. c, by which amendment Congress manifested its intention to foreclose the review of any order of the Referee unless requested within 10 days after the entry thereof, or within such extended time, as the Court wpon petition filed within such ten day period may for cause shown allow, the order of the Referee, otherwise becoming final and unreviewable. (See legislative history of said amendment, in U. S. Code Congressional and Administrative News, 86th Congress Second Session, 1960, Vol. 2, pages 3194-3197).
By July 24, 1960, i. e. 10 days after said amendment came into effect, the *45Referee’s order disallowing claim 621 became final and unreviewable, inasmuch as no review thereof had been sought or extension therefor requested by said date.
As under the amendment, the court had lost all power to thereafter review the disallowance, much less could the Referee lawfully consider any motion for reconsideration such as that filed by claimants on August 24, 1961, which was the subject of the order under review herein.
Therefore the Referee was correct in denying said claimants’ motion for reconsideration in obedience to the Congressional mandate above referred to.
The petition for review is denied.